Citation Nr: 0523224	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  99-03 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral ankle and 
foot disorder.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1966 
to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in New Orleans, 
Louisiana.  Specifically, in December 1997 and September 1998 
determinations, the RO denied the issue of entitlement to 
service connection for an ankle and foot disability.  

After receiving notification of those decisions, the veteran 
perfected a timely appeal with respect to the denial of his 
service connection claim.  Thereafter, in June 2000, the 
Board remanded this issue to the RO for further evidentiary 
development.  After completing the requested actions and 
continuing to deny the veteran's service connection claim, 
the RO, in October 2001, returned his case to the Board for 
final appellate review.  

In March 2002, the Board denied the issue of entitlement to 
service connection for a bilateral ankle and foot disorder.  
In November 2004, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision and 
remanded the matter to the Board.  Judgment was entered in 
December 2004.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

A review of the claims folder in the present case indicates 
that VA has not satisfied the notification requirements of 
the VCAA with regard to the issue on appeal.  A remand is 
necessary, therefore, to accord the RO an opportunity to 
provide such notice with regard to this claim.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (2004).  See also, 38 C.F.R. § 4.57 
(2004) (which stipulates that a congenital bilateral flatfoot 
condition is a congenital abnormality which is not 
compensable or pensionable, that the essential feature of the 
congenital bilateral flatfoot condition is depression of the 
arch, and that the congenital bilateral flatfoot condition 
does not involve abnormal callosities or areas of pressure, 
strain, or demonstrable tenderness).  

VA General Counsel has held, however, that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental, or familial origin if the evidence as a whole 
shows that the manifestations of the disease in service 
constitutes "aggravation" of the disease within the meaning 
of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 
1990).  See also, 38 C.F.R. §§ 3.303(c) and 3.306 (2004).  
Also, according to the VA General Counsel's opinion, a 
congenital defect can be subject to superimposed disease or 
injury, and, if that superimposed disease or injury occurs 
during military service, service connection may be warranted 
for the resultant disability.  VAOPGCPREC 82-90.  

Throughout the current appeal in the present case, the 
veteran has asserted that, upon his induction into active 
military duty, he was informed that combat boots in his shoe 
size were not available; that, as a result, he was issued low 
quarter dress shoes; and that his special combat boots did 
not come in until four weeks after he had begun basic 
training.  The veteran has consistently maintained that his 
use of incorrect shoes for approximately one month of basic 
training caused him to experience swollen ankles, bleeding 
toes, and immense pain in his instep and, thus, aggravated 
his pre-existing congenital calcaneal coalition.  See, e.g., 
April 1999 RO hearing transcript (T.) at 1-13.  

In support of these assertions, the veteran submitted a 
February 1998 lay statement from a fellow serviceman who 
attested to the fact that the boots initially given to the 
veteran in basic training did not fit his very wide feet with 
their high insteps.  Additionally, in a letter dated in 
September 1966, just one month after the veteran began active 
military duty, his former wife asked him if he had received 
his boots yet.  These documents, along with the veteran's 
testimony, provide competent evidence that the veteran was 
provided inadequate footwear in service and that, as a 
result, he experienced foot pain and had difficulty running 
and marching.  

The service medical records are negative for complaints of, 
treatment for, or findings of congenital calcaneal coalition.  
In the report of the enlistment examination conducted in June 
1966, the examiner noted that the veteran "used to have 
athletics foot" and that this condition was not considered 
to be disabling.  At the separation examination conducted in 
July 1968, the veteran explained that, prior to service, he 
had received treatment for athletic foot trouble and that 
this condition had resolved prior to his entry into active 
duty.  The discharge examination determined that the 
veteran's feet were normal.  

Post-service medical records reflect treatment for, and 
evaluation of, an ankle and foot condition.  The claims 
folder contains several statements in which private doctors 
attribute the veteran's current foot problems to his 
in-service use of improper shoes.  In particular, in a May 
1999 letter (and in a separate undated document), a private 
physician expressed his opinion that the veteran's use of 
improper shoes during service caused him to develop joint and 
soft tissue damage as well as stress which then led to 
degenerative changes.  

In May 1999, another private physician noted that he had 
treated the veteran in service in August 1966 and found, at 
that time, evidence of a very high instep and extremely wide 
foot.  It was his opinion that the veteran's use of improper 
footwear during basic training "contributed to his medical 
problem regarding his feet."  

In a May 2002 letter, a private physician indicated that 
"excessive physical activity, such as what . . . [the 
veteran] experienced in the military [e.g., the use of 
improper footwear], would contribute significantly to the 
pain and discomfort he has in his feet now."  The physician 
concluded that the veteran's feet "were adversely affected 
by his time in the service."  In a June 2005 letter, another 
private physician noted that he had reviewed some of the 
veteran's medical records which reflected the presence of 
calcaneal spurs and planter fascitis.  The doctor then 
expressed his belief that the veteran's plantar fasciitis 
with calcaneal spurs could have certainly been caused by his 
use of improper footwear during service.  

The report of a December 2000 VA examination concluded that 
the veteran had a congenital calcaneal coalition as exhibited 
on x-rays.  It was concluded that this was unrelated to 
service that had probably given him difficulty in service as 
well as before and after active service.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  With regard to the veteran's claim 
for service connection for a bilateral 
ankle and foot disorder, the RO must 
review the claims folder and ensure that 
all notification and development action 
required by the VCAA are fully complied 
with and satisfied.  Specifically, the RO 
should:  

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
this claim; 

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing with regard to this issue; 

(c) Notify the veteran (with regard to 
the claims on appeal) of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to the issue on appeal.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pertinent VA examination to 
determine the nature, extent, and 
etiology of any bilateral ankle and foot 
disability that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically note all appropriate 
bilateral ankle and foot disabilities 
found on examination.  In addition, if 
any congenital disorder is shown, the 
examiner should express an opinion as to 
whether it is a defect or disease.  If it 
is a disease, was there a permanent 
increase in pathology demonstrated in 
service (other than natural progress), 
and if it is a defect, was there a 
superimposed injury or disease resulting 
in further ankle and foot disability that 
can be related to active service.  The 
examiner should review and reconcile the 
service medical records, and the private 
medical reports dated in May 1999, May 
2002 and June 2005, and the VA 
examination report dated in December 2000

3.  The RO should then adjudicate the 
issue of entitlement to service 
connection for a bilateral ankle and foot 
disability.  In adjudicating this claim, 
the RO should consider the provisions set 
forth in VAOPGCPREC 82-90 (July 18, 
1990).  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

 
 
 
 

